Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 1 of 27 PagelD# 1961

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

CAMBRIDGE RETIREMENT SYSTEM,
Plaintiff,

V. Civil Action No. 3:20-cv-112
JELD-WEN HOLDING, INC., et al.,
Defendants.
OPINION

In this putative class action, the plaintiffs'—investors in JELD-WEN Holding, Inc.
(“JELD-WEN”)—allege that JELD-WEN failed to disclose intentionally anticompetitive conduct
that violated federal antitrust law. They argue that this failure violated Sections 10(b) and 20(a)
of the Securities Exchange Act and Securities and Exchange Commission Rule 10b-5. Defendants
Mark A. Beck, L. Brooks Mallard, Kirk S$. Hachigian, and Gary S. Michel (the “Individual
Defendants”), JELD-WEN, and Onex? have filed separate motions to dismiss the plaintiffs’
complaint for failure to state a claim.? The defendants argue that they had no duty to disclose

JELD-WEN’s anticompetitive conduct to the market. Additionally, Onex contends that even if

the defendants had such a duty, the plaintiffs cannot hold Onex liable for the failure to adhere to

 

' The Court has appointed the Public Employees’ Retirement System of Mississippi and
the Plumbers and Pipefitters National Pension Fund as lead plaintiffs. (ECF No. 57.)

* Onex refers to Onex Corporation, Onex Partners Manager LP, Onex Partners III LP, Onex
Partners II] GP LP, Onex US Principals LP, Onex Partners III PV LP, Onex Partners III Select LP,
Onex BP Co-Invest LP, Onex American Holdings II LLC, BP EI II LLC, BP EI LLC, OAH Wind
LLC, and Onex Advisor Subco IIT LLC. (ECF No. 76, at 4 n.1.) Throughout this Opinion, the
Court uses the pagination assigned by the CM/ECF docketing system.

3 The Court refers to JELD-WEN, the Individual Defendants, and Onex collectively as the
defendants.
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 2 of 27 PagelD# 1962

that duty because Onex could not control the disclosure of JELD-WEN’s anticompetitive conduct
to the market. For the reasons stated herein, the Court will deny both motions.
I, FACTS ALLEGED IN THE COMPLAINT

JELD-WEN makes doors and windows, including interior molded doors (“IMD”). To
make IMDs, a manufacturer joins “two doorskins between a wood frame filled with a hollow or
solid wood core.” (ECF No. 73 93.) Doorskins account “for up to 70% of the cost to manufacture
a molded door.” Ud.) JELD-WEN also makes doorskins.

The plaintiffs allege that JELD-WEN schemed to eliminate competition in the doorskin
and IMD market by engaging in an unlawful antitrust conspiracy. The scheme began when JELD-
WEN acquired Craftmaster Manufacturing, Inc. (““CMI”),* one of its two competitors in
manufacturing doorskins, by deceiving the Department of Justice about the transaction’s
anticompetitive nature to receive DOJ’s approval of the Merger. After acquiring CMI, JELD-
WEN engaged in unfair competition by, among other things, conspiring with its competitor,
Masonite Corporation, to raise the price of doorskins and IMDs. This made JELD-WEN highly
profitable. It also raised the ire of its competitor in the IMD market, Steves & Sons (“Steves”).
Steves asked DOJ to review the Merger again. DOJ reviewed the Merger, but it closed its
investigation without taking any action against JELD-WEN. Shortly thereafter, Steves sued
JELD-WEN in this Court for violating federal antitrust law.

In its public statements, JELD-WEN claimed that it operated successfully in a “highly
competitive business environment.” (/d. 4 102.) But JELD-WEN did not disclose its

39 66

anticompetitive scheme. Instead, it credited “pricing optimization,” “pricing discipline,” “strategic

 

4 The Court refers to this transaction as the “Merger.”
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 3 of 27 PagelD# 1963

pricing,” and “favorable pricing.” (dd. 4 101.) Although it acknowledged Steves’s allegations and
the relief it sought, JELD-WEN continued to attribute its success to its pricing strategy. JELD-
WEN also stated its belief that “Steves’ claims lack merit.” (ECF No. 79-9, at 16.)°>

On February 15, 2018, a jury in the Eastern District of Virginia returned a $176 million
verdict against JELD-WEN in Steves & Sons, Inc. vy. JELD-WEN, Inc., Civil Case No. 3:16cev545.
The general verdict form included minimal evidentiary findings. That same day, despite the
verdict, JELD-WEN circulated a press release saying that it “continues to believe that the facts
underlying this dispute do not establish either a violation of the antitrust laws or a breach of
contract.” (ECF No. 73 4 115 (emphasis omitted).) It also said that the negative outcome would
not “material[ly] impact” the company and that it believed “Steves is not permitted to pursue its
claim for divestiture of certain assets acquired in the CMI acquisition.” (ECF No. 79-25, at 2.)
JELD-WEN later reiterated these beliefs and attributed its financial success to legitimate business
practices.

Then, on October 5, 2018, United States District Judge for the Eastern District of Virginia
Robert E. Payne issued a lengthy opinion making detailed factual findings about JELD-WEN’s
anticompetitive behavior and ordering divestiture of JELD-WEN’s doorskins manufacturing
facility in Towanda, Pennsylvania (the “Divestiture Decision”). Nevertheless, JELD-WEN

“firmly maintain[ed] that it ha{d] not violated any antitrust laws,” calling Judge Payne’s ruling

 

> The Court relies on documents outside the complaint because “when ruling on Rule
12(b)(6) motions to dismiss,” courts “must consider the complaint in its entirety, as well as other
sources courts ordinarily examine . . . , in particular, documents incorporated into the complaint
by reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues
& Rts., Ltd, 551 U.S. 308, 322 (2007); see also Phillips v. LCI Int'l, Inc., 190 F.3d 609, 618 (4th
Cir. 1999) (noting that a court may consider a document not attached to the complaint when
deciding whether to dismiss an action if the document “was integral to and explicitly relied on in
the complaint” and if “the plaintiff[] dofes] not challenge its authenticity”).
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 4 of 27 PagelD# 1964

“incorrect.” (ECF No. 73 § 133.) Market reaction to the Divestiture Decision caused an
approximately 5% drop in JELD-WEN’s stock price on October 9, 2018.

JELD-WEN’s stock dropped even further after it announced on October 15, 2018, that it
expected to incur $76.5 million in liability due to the Sreves verdict (the “Liability
Announcement”). JELD-WEN claimed that it could make the Liability Announcement because
the Divestiture Decision “now provided sufficient detail for the company to estimate future
liabilities.” (/d. J 136 (alteration in original omitted).) That same day, JELD-WEN also revealed
that its CFO, L. Brooks Mallard, would resign. The next day, JELD-WEN’s stock dropped by
19%.

The plaintiffs filed their initial complaint on February 19, 2020. They filed the operative
amended complaint on June 22, 2020. On July 29, 2020, the defendants filed their motions to
dismiss. (ECF Nos. 75 (Onex), 77 (JELD-WEN and the Individual Defendants).) The Court held
a hearing on the motions on September 25, 2020 (the “Hearing”).

II. DISCUSSION®

 

6 The defendants have moved to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6). A Rule 12(b)(6) motion gauges the sufficiency of a complaint without resolving any
factual discrepancies or testing the merits of the claims. Republican Party of N.C. v. Martin, 980
F.2d 943, 952 (4th Cir. 1992). In considering the motion, a court must accept all allegations in the
complaint as true and must draw all reasonable inferences in favor of the plaintiff. Nemet
Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009) (citing Edwards
v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)). The principle that a court must accept
all allegations as true, however, does not apply to legal conclusions. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009).

Securities fraud allegations “are subject to strict pleading standards.” Singer v. Reali, 883
F.3d 425, 439 (4th Cir. 2018). Federal Rule of Civil Procedure 9(b) requires a party alleging fraud
to “state with particularity the circumstances constituting fraud.” Additionally, the Private
Securities Litigation Reform Act of 1995 requires a plaintiff to “specify each statement alleged to
have been misleading, [and] the reason or reasons why the statement is misleading.” 15 U.S.C. §
78u-4(b)(1). The complaint must also “state with particularity facts giving rise to a strong
inference that the defendant acted with the required state of mind.” /d. § 78u-4(b)(2)(A).
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 5 of 27 PagelD# 1965

A. Section 10(b) and Rule 10b-5 Claim

To state a claim under Section 10(b) and Rule 10b-5, a plaintiff must allege “(1) a material
misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the
representation or omission and the purchase or sale of a security; (4) reliance upon the
misrepresentation or omission; (5) economic loss; and (6) loss causation.” Stoneridge Inv.
Partners, LLC v. Sci.-Atlanta, Inc., 552 U.S. 148, 157 (2008). The defendants argue that the Court
should dismiss the plaintiffs’ complaint because they failed to (1) “identify any actionable
omission”; (2) “plead falsity with the requisite particularity, and the alleged misstatements are
either puffery or honestly held opinions, neither of which is actionable,”; (3) “plead facts
supporting a strong inference that Defendants acted with scienter—i.e., with severe recklessness
or an intent to defraud”; (4) “plead loss causation”; and (5) timely file their complaint within “two
years after a reasonably diligent plaintiff would have discovered Plaintiffs’ allegations.” (ECF
No. 78, at 16.)’

1. Material Misrepresentation or Omission

The plaintiffs argue that JELD-WEN’s statements about operating in a “highly
competitive” environment, crediting its pricing strategy and product quality for its success, and
denying anticompetitive conduct satisfy the material misrepresentation or omission prong. Simply
put, they contend that these statements and omissions misled investors because they concealed

JELD-WEN’s anticompetitive conduct. JELD-WEN counters that it “fully satisfied its disclosure

 

7 Onex argues that the plaintiffs did not allege a Section 10(b) or Rule 10b-5 claim based
on JELD-WEN’s and the Individual Defendants’ arguments. Accordingly, the Court mentions the
defendants collectively throughout Section II.A even though all citations and argument reference
JELD-WEN’s and the Individual Defendants’ briefs.
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 6 of 27 PagelD# 1966

obligations by repeatedly disclosing the existence and relevant details of the Steves litigation.”
(/d.)

To satisfactorily allege the material misrepresentation element, a plaintiff must allege that
“the defendant acted deceptively, i.e., that the defendant engaged in deceptive acts such as
‘misstatements’ and ‘omissions by those with a duty to disclose.’” Singer, 883 F.3d at 439
(quoting U.S. S.E.C. v. Pirate Inv. LLC, 580 F.3d 239-40 (4th Cir. 2009)).

In Singer, the Fourth Circuit held that a plaintiff satisfied the material misrepresentation or
omission prong by alleging that a healthcare provider, TranS1, failed to disclose a fraudulent
reimbursement scheme that TranS1 relied on “to generate a substantial portion of [its] continuing
revenues.” Jd. at 439-40. TranS1 publicly touted its legal policies regarding reimbursements for
medical procedures and other legal workarounds that it concocted to circumvent a decision by the
American Medical Association that made it less likely that doctors would receive reimbursements
for using TranS1’s product. /d. at 432-33. TranS1 did not, however, disclose that it also relied on
a fraudulent reimbursement scheme to generate a large portion of its revenues. /d. at 433.

The court acknowledged that Section 10(b) and Rule 10b-5 “do not create an affirmative
duty to disclose any and all material information.” /d. at 440. But it held that “disclosure of
material information is required ‘when necessary to make statements made, in the light of the
circumstances in which they were made, not misleading.’” /d. (emphasis added) (quoting Matrixx
Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44 (2011)). Thus, what companies share with the

market determines what they must disclose under Section 10(b) and Rule 10b-5. Id®

 

8 See also Siracusano, 563 U.S. at 44 (“[C]ompanies can control what they have to
disclose under [Section 10(b) and SEC Rule 10b-5] by controlling what they say to the
market.”); Meyer v. Jinkosolar Holdings Co., 761 F.3d 245, 250 (2d Cir. 2014) (“Even when
there is no existing independent duty to disclose information, once a company speaks on an issue
or topic, there is a duty to tell the whole truth.”).
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 7 of 27 PagelD# 1967

In TranS1’s case, by choosing to inform the market about its plan to legally obtain
reimbursements for doctors who used its product, it “was obliged to further disclose its fraudulent
reimbursement scheme.” /d. If it did not, then its statements about the legal reimbursement plans
“were utterly misleading,” in part because they “misled the market about the actual source of
TranS1’s continuing revenues.” /d. Thus, the court held that, “the Complaint is sufficient to
establish that, by choosing to speak about its reimbursement practices, the Company possessed a
duty to disclose its alleged illegal conduct.” Jd. at 442.

Like the plaintiff in Singer, the plaintiffs here have adequately pled that JELD-WEN made
a material misrepresentation or omission by alleging that JELD-WEN failed to disclose its
anticompetitive behavior to the market. JELD-WEN publicly touted its legal pricing strategies to
explain its success in the highly competitive door and window market. It did not, however,
disclose its anticompetitive behavior. Because JELD-WEN spoke about its pricing strategy, it
acquired “a duty to tell the whole truth,” including the truth about its anticompetitive behavior. By
not doing so, it made its prior statements about its pricing strategy “utterly misleading” and “misled
the market about the actual source of [its] continuing revenues.” These allegations satisfy the
material misrepresentation and omission prong.”

JELD-WEN protests that it need not “confess to the wrongdoing alleged in Steves while
that litigation was ongoing.” (ECF No. 78, at 16.) But Singer requires just that. The Fourth
Circuit held that TranS1 had “a duty to disclose its alleged illegal conduct” because it discussed

its legal reimbursement strategy. The court gave no indication that ongoing litigation about the

 

9 See also Holwill v. AbbVie Inc., No. 1:18-cv-06790, 2020 WL 5235005, at *3 (N.D. Ill.
Sept. 1, 2020) (holding that the plaintiff adequately pled that the defendant had a duty to disclose
an allegedly unlawful kickback scheme because it attributed its product’s success to its sales and
marketing practices and programs).
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 8 of 27 PagelD# 1968

illegal behavior would relieve TranS1 of that duty. It also did not provide that TranSi could satisfy
that duty by merely disclosing the “existence and relevant details” of a lawsuit filed by a third
party alleging illegal conduct by TranS1. (Jd) Moreover, disclosing a lawsuit’s existence and
allegations while also vigorously denying their validity does not satisfy a company’s duty to make
full, honest disclosures.

JELD-WEN argues that Singer’s duty-to-disclose rule only applies “when a defendant
chooses to speak in detail on the same subject as the alleged omissions.” (ECF No. 91, at 11
(emphasis added).) Singer does not, however, base the duty to disclose on the level of detail a
company uses when speaking on a subject. Instead, it requires a company to “tell[] the whole,
material truth” about a topic if it chooses to speak about it. Singer, 883 F.3d at 442. Thus, because
JELD-WEN chose to speak about its pricing strategy, it had a duty to “tell[] the whole, material
truth” about it, regardless of the level of detail it used to discuss the topic.

2. Falsity

The defendants also argue that the plaintiffs did not “plead falsity with the requisite
particularity.” (ECF No. 78, at 16.) To determine whether the plaintiffs pled falsity with
particularity, a court “must ascertain whether the complaint states sufficient facts to permit a
reasonable person to find that the plaintiff satisfied this element of his claim—that the defendant
made a false or misleading statement.” Teachers’ Ret. Sys. of La. v. Hunter, 477 F.3d 162, 173
(4th Cir. 2007) (emphasis in original). The plaintiffs have met that burden.

The amended complaint alleges that JELD-WEN made false or misleading statements by
(1) crediting its market success to its pricing strategy and quality products, not its anticompetitive
conduct; (2) characterizing the door and window market as competitive while simultaneously

engaging in an anticompetitive conspiracy; and (3) describing the Steves litigation as meritless
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 9 of 27 PagelD# 1969

when it resulted in a $176 million verdict for Steves and the divestiture of JELD-WEN’s Towanda
plant. The amended complaint details when and how the defendants made these allegedly false
statements. It also sets forth facts that would permit a reasonable person to find that the defendants
made false or misleading statements, namely that the Divestiture Decision revealed that JELD-
WEN knowingly engaged in a long-running anticompetitive conspiracy to artificially inflate prices
in the doorskin and IMD industry.

The defendants argue that they did not make false statements because they accurately
described their products’ quality and their pricing strategy and because the competitiveness
statements do not specifically refer to the doorskin market. Additionally, they claim that no
reasonable investor would “have misunderstood the competitive nature of the doorskins market.”
(ECF No. 78, at 21.)

These arguments fail, however, because they do not address Singer’s requirement that once
a party speaks on a topic, they have an obligation to tell the whole truth. So, when the defendants
spoke about their pricing strategy, they had an obligation to disclose the anticompetitive behavior
that artificially inflated prices. It makes no difference that the defendants implemented legal
pricing strategies alongside their illegal behavior. Under Singer, they had an obligation to reveal
both their legal and illegal behavior as it related to pricing. Divulging only the legal aspects of its
pricing strategy renders those statements “utterly misleading.”

The defendants’ arguments about their competitiveness statements also fail. While
describing the market as competitive, the defendants allegedly knew that they also operated a long-
running anticompetitive conspiracy. Failing to disclose that scheme rendered the defendants’
statements about the competitiveness of the door and window market false or misleading. The

defendants also ignore “the reality that no reasonable investor would have understood the
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 10 of 27 PagelD# 1970

[defendants’] representations of a ‘competitive market’ to mean they were actually engaging in
illegal conduct specifically designed to ‘kill off? the competition.” (ECF No. 86, at 27-28 (internal
citations omitted).) Moreover, the Court gives no weight to the defendants’ semantic argument
about the competitiveness statements not referring specifically to the doorskins market because a
reasonable investor would have assumed that (1) any statements about market competitiveness
referred to all the markets in which JELD-WEN competed, including the doorskin market, and (2)
references to the door and window market include the doorskins market.”

The defendants also claim that the allegedly false pricing and quality statements “were
puffery and are not actionable.” (ECF No. 78, at 22.) Although “opinion or puffery will often not
be actionable, in particular contexts when it is both factual and material, it may be actionable.”
Longman v. Food Lion, Inc., 197 F.3d 675, 683 (4th Cir. 1999). A factual statement is “one that
is demonstrable as being true or false.” Lerner v. Nw. Biotherapeutics, 273 F. Supp. 3d 573, 586
(D. Md. 2017) (quoting Shah v. GenVec, Inc., No. DKC 12-0341, 2013 WL 5348133, at *11 (D.
Md. Sept. 20, 2013)).

A statement or omission is “material” if there is a “substantial likelihood that a

reasonable purchaser or seller of a security (1) would consider the fact important in

deciding whether to buy or sell the security or (2) would have viewed the total mix

of information made available to be significantly altered by disclosure of the fact.”

Id. (quoting Shah, 2013 WL 5348133, at *12). “Ultimately, [t]he inquiry is whether, read as a
whole, the (statements or omissions] would have misled a reasonable investor about the nature of
the securities.” Shah, 2013 WL 5348133, at *12 (D. Md. Sept. 20, 2013) (internal quotation marks

omitted and alterations in original) (quoting /n re Constellation Energy Grp., Inc. Sec. Litig., 738

F. Supp. 2d 614, 624-25 (D. Md. 2010)).

 

10 Indeed, doorskins comprise the most important part of IMDs, representing up to 70%
of the overall cost of IMDs.

10
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 11 of 27 PagelD# 1971

Here, for the reasons outlined above, the defendants’ statements attributing JELD-WEN’s
success to its pricing strategy and quality products, when read alongside their failure to disclose
their anticompetitive conduct, “would have misled a reasonable investor about the nature of”
JELD-WEN’s securities. The parties can prove the truth or falsity of the omissions at issue here,
and a reasonable investor would certainly consider information about JELD-WEN’s
anticompetitive conduct important when deciding to buy or sell the company’s stock. Thus, the
omissions are factual, material, and, therefore, actionable, even if the statements are opinion or
puffery. The defendants’ argument that their statements about the merits of the Steves litigation
“were opinion, not actionable, and not false” fail for the same reason. (ECF No. 78, at 23.)!!

3. Scienter

The plaintiffs have sufficiently pled scienter because they “state with particularity facts
giving rise to a strong inference that the defendant acted with the required state of mind.” 15
U.S.C. § 78u-4(b)(2)(A). Those facts “must show that the defendant acted with ‘a mental state
embracing intent to deceive, manipulate, or defraud.’” Zak v. Chelsea Therapeutics Int'l Ltd., 780
F.3d 597, 606 (4th Cir. 2015) (quoting Makor Issues & Rts., 551 U.S. at 319). “To evaluate the
strength of scienter inferences, courts engage in a comparative analysis.” Jd. “After comparing

the ‘malicious and innocent inferences cognizable from the facts pled,’ a complaint will not be

 

'l The defendants argue that their statements about the Sreves litigation “disclosed what
was known to Defendants at the time they were made. The only thing Plaintiffs allege was not
disclosed in the [statements about the Steves litigation] was what Judge Payne would decide in the
future. Nothing in the securities laws requires companies to predict and disclose future events.”
(ECF No. 91, at 16 (citations omitted).) This argument refuses to acknowledge the plaintiffs’
actual allegations. Contrary to the defendants’ characterization, the plaintiffs do not allege only
that the defendants failed to disclose what Judge Payne would decide in the future. Rather, the
plaintiffs allege that the defendants did not disclose their anticompetitive scheme to the public
even though they knew about it before Steves sued JELD-WEN.

11
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 12 of 27 PagelD# 1972

dismissed so long as ‘the malicious inference is at least as compelling as any opposing innocent
inference.’” Jd. (quoting Yates v. Mun. Mortg. & Equity, LLC, 744 F.3d 874, 885 (4th Cir.
2014)).!?

The plaintiffs argue that the following alleged facts support a compelling inference of
scienter: (1) JELD-WEN and the Individual Defendants “pursued an intentional scheme” to engage
in anticompetitive behavior; (2) the Individual Defendants repeatedly made false or misleading
statements about critical topics they knew about, like pricing, the market’s competitiveness, and
the Steves litigation;'? (3) Mallard, JELD-WEN’s CFO, resigned shortly after the Divestiture
Decision and on the same day of the Liability Announcement; and (4) “the temporal proximity
between [JELD-WEN’s and the Individual Defendants’] misleading statements and the revelation
of the truth.” (ECF No. 86, at 30, 34.)

The defendants counter that the plaintiffs have failed to allege scienter for five reasons: (1)

the plaintiffs “allege no motive for any Defendant to engage in the alleged fraud”; (2) the

 

'2 See also Makor Issues & Rts., 551 U.S. at 323-24 (“The strength of an inference cannot
be decided in a vacuum. The inquiry is inherently comparative: How likely is it that one
conclusion, as compared to others, follows from the underlying facts? To determine whether the
plaintiff has alleged facts that give rise to the requisite ‘strong inference’ of scienter, a court must
consider plausible, nonculpable explanations for the defendant’s conduct, as well as inferences
favoring the plaintiff. The inference that the defendant acted with scienter need not be irrefutable,
ie., of the ‘smoking-gun’ genre, or even the ‘most plausible of competing inferences.’” (quoting
Fidel v. Farley, 392 F.3d 220, 227 (6th Cir. 2004))).

'3 The Northern District of Illinois’s recent ruling in Holwill v. AbbVie supports the
plaintiffs’ argument that this allegation supports an inference of scienter. There, the court found
that the plaintiff adequately pled scienter in part because the defendants’

numerous statements regarding AbbVie’s sales and marketing practices and

programs, and the importance that Defendants placed on those practices and

programs to AbbVie’s and Humira’s growth and success constitute strong
circumstantial evidence that Defendants had detailed information regarding

AbbVie’s sales and marketing practices and programs, especially given

Defendants’ reluctance to delve into the details.

2020 WL 5235005, at *5.

12
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 13 of 27 PagelD# 1973

Individual Defendants believed that JELD-WEN’s merger with CMI and its pricing conduct “were
lawful because the DOJ had twice signed off on the Merger”; (3) the plaintiffs cannot plead scienter
“based on ‘group pleading’ or by attempting to impute alleged corporate knowledge to
individuals”; (4) the plaintiffs cannot plead scienter “based on stacking the inference of knowledge
of pricing policy upon an inference of knowledge of anticompetitive conduct in order to further
infer fraudulent intent”; and (5) “Mallard’s resignation does not support an inference of scienter.”
(ECF No. 78, at 26-27.)

A comparison of the inferences drawn by the plaintiffs and the defendants supports finding
that the plaintiffs alleged facts suggesting that “the malicious inference is at least as compelling as
any opposing innocent inference.” Zak, 780 F.3d at 606. First, the defendants acknowledge that
“a plaintiff is not required to articulate a motive to show scienter.” (ECF No. 78, at 27.) Even so,
the desire for “personal financial gain” and to avoid legal liability for an illegal anticompetitive
policy provides a motive to engage in fraud. See Makor Issues & Rights, 551 U.S. at 325 (“While
it is true that motive can be a relevant consideration, and personal financial gain may weigh heavily
in favor of a scienter inference, we agree with the Seventh Circuit that the absence of a motive
allegation is not fatal.” (emphasis added)).

Second, the plaintiffs’ allegation that the defendants perpetrated an intentional, long-
running anticompetitive conspiracy creates a malicious inference at least as strong as the innocent
inference the defendants ask the Court to draw from their claim that they thought their behavior
complied with the law. In fact, given Judge Payne’s factual findings in the Divestiture Decision,

the malicious inference appears much stronger than the innocent inference."

 

14 The defendants note that Hachigian, Mallard, and Beck joined JELD-WEN after the
Merger. That does not matter. The plaintiffs allege that the Individual Defendants knowingly
participated and concealed the anticompetitive conspiracy during their tenure at JELD-WEN. The

13
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 14 of 27 PagelD# 1974

Third, contrary to the defendants’ claim, the plaintiffs did not plead scienter based on
“group pleading” and “generalized allegations as to what ‘Defendants’ purportedly knew or were
aware of.” (ECF No. 78, at 28-29.)'* The Fourth Circuit has held that “it is possible to draw a
strong inference of corporate scienter without being able to name the individuals who concocted
and disseminated the fraud.” Matrix Cap. Mgmt. Fund, LP vy. BearingPoint, Inc., 576 F.3d 172,
190 (4th Cir. 2009) (quoting Makor Issues & Rts., 513 F.3d at 710). That said, a plaintiff must do
more than claim that an individual defendant “must have known” about the fraudulent or
misleading nature of the alleged misstatements to adequately plead scienter.'®

The plaintiffs have satisfied this standard. They specifically identified false or misleading
statements made by the defendants, and they allege that the defendants made those statements to
bolster JELD-WEN’s stock price and mislead investors. The plaintiffs allege that the Individual
Defendants knew about these statements’ false or misleading nature because of their positions at
JELD-WEN and because they implemented and oversaw the anticompetitive scheme. (See ECF

No. 73 §] 286-90 (describing the Individual Defendants’ involvement in setting prices).) The

 

defendants cite no authority to support finding that a person escapes liability for securities fraud if
he engages in illegal activity but does not initially conceive of the illegal scheme.

'5 Courts have defined “the group pleading doctrine” as “a judicial presumption that
statements in group-published documents including annual reports and press releases are
attributable to officers and directors who have day-to-day control or involvement in regular
company operations.” Makor Issues & Rts., Ltd. v. Tellabs Inc., 513 F.3d 702, 710 (7th Cir. 2008)
(quoting Winer Fam. Tr. v. Queen, 503 F.3d 319, 335 (3d Cir. 2007)).

16 See Inre Criimi Mae, Inc. Sec. Litig., 94 F. Supp. 2d 652, 661 (D. Md. 2000) (dismissing
as “inadequate to withstand the special pleading requirements in securities fraud cases,” an
allegation that, “because of their positions,” defendants “must have known” that a company’s
statements “were false and misleading”); see also Iron Workers Loc. 16 Pension Fund v. Hilb
Rogal & Hobbs Co., 432 F. Supp. 2d 571, 592 (E.D. Va. 2006) (“[T]he holding of an executive
position alone does not lead to an inference that Individual Defendants knew the alleged omissions
were false or misleading.”’).

14
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 15 of 27 PagelD# 1975

plaintiffs do not merely allege that the Individual Defendants must have known about the
anticompetitive scheme solely because of their positions within the company. Thus, these
allegations support a malicious inference at least as strong as any innocent inference the Court can
draw.

Fourth, the plaintiffs do not stack inferences to allege scienter. Rather, they make a
straightforward allegation to support their claim that the defendants acted with the requisite mental
state: the defendants created, knew of, and implemented an anticompetitive scheme to increase
their profits in the IMD and doorskins market, and, instead of disclosing that scheme to investors
as required by Singer, the defendants credited their success to their pricing strategy and quality
products to mislead investors.'7

These allegations supporting scienter differ significantly from the ones the Fourth Circuit
deemed inadequate in Maguire Financial, LP v. PowerSecure International, Inc., 876 F.3d 541
(4th Cir. 2017). There, the plaintiff “allege[d] facts that permit an inference that [the defendant]
knew his statement was false, and then ask[ed the court] to infer from that inference that [the
defendant] acted with scienter.” Jd. at 548 (emphasis in original). The Fourth Circuit declined to
stack those inferences “because stacking inference upon inference in this manner violates [15
U.S.C. § 78u-4(b)(2)’s] mandate that the strong inference of scienter be supported by facts, not
other inferences.” /d.

Unlike the plaintiff's allegations in Maguire, the plaintiffs here did not only allege facts

that allow the Court to infer that the defendants knew they made incomplete and misleading

 

'7 The defendants argue that even if the Court assumes that the plaintiffs can prove that
they made false statements, they have not alleged that the defendants intended to deceive investors.
The defendant conceded, however, that some of the alleged misstatements occurred on earnings
calls. Earnings calls primarily aim to inform investors. This further supports the Court’s finding
that the plaintiffs have adequately alleged scienter.

15
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 16 of 27 PagelD# 1976

statements about the basis for their success in a competitive market. The plaintiffs also allege that
the defendants knew that they engaged in an unlawful anticompetitive scheme and omitted this
information in public disclosures to mislead investors. (ECF No. 73 §§ 15-20, 101-26.) These
factual allegations support the inference that that the defendants acted with the intent to deceive.

Fifth, Mallard’s resignation by itse/f could not support an inference of scienter. See /ron
Workers Loc. 16, 432 F. Supp. 2d at 593 (“The Court finds that retirements and resignations are
insufficient to show that Defendants acted with the requisite scienter.”). The Court can, however,
consider this alleged fact in its “holistic analysis.” Cf Epstein v. World Acceptance Corp., 203 F.
Supp. 3d 655, 671 (D.S.C. 2016) (describing the defendants’ argument that “the resignation of the
Company’s auditor fails to create a showing of scienter” as “lacking” because “under a holistic
analysis, any factor by itself is inadequate to reveal or refute the presence of scienter” (emphasis
added)). Indeed, the Supreme Court has cautioned courts against scrutinizing each allegation
supporting scienter in isolation. Makor Issues & Rts., 551 U.S. at 326 (“We reiterate, however,
that the court’s job is not to scrutinize each allegation in isolation but to assess all the allegations
holistically.”). Instead, a court “must ask: When the allegations are accepted as true and taken
collectively, would a reasonable person deem the inference of scienter at least as strong as the
opposing inference?” Jd. Here, the answer is yes.

4. Loss Causation

The plaintiffs adequately plead loss causation because they allege “a sufficiently direct
relationship between the plaintiff's economic loss and the defendant’s fraudulent conduct.” Katyle
v. Penn Nat’! Gaming, Inc., 637 F.3d 462, 472 (4th Cir. 2011). A plaintiff can do this by “alleging
facts establishing that the defendant’s ‘misrepresentation or omission was one substantial cause of

the investment’s decline in value.’” Singer, 883 F.3d at 445 (quoting Katyle, 637 F.3d at 472). To

16
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 17 of 27 PagelD# 1977

satisfy this standard, “a plaintiff must plead (1) the ‘exposure’ of the defendant’s misrepresentation
or omission, i.e., the revelation of ‘new facts suggesting [the defendant] perpetrated a fraud on the
market,’ and (2) that such exposure ‘resulted in the decline of [the defendant’s] share price.’” Jd.
(quoting Katyle, 637 F.3d at 473).

A plaintiff can allege “exposure for purposes of the loss causation element . . . pursuant to
the corrective disclosure theory and the materialization of a concealed risk theory.” Jd. Under the
corrective disclosure theory, a plaintiff alleges “that the defendant company itself made a
disclosure that ‘publicly revealed for the first time’ that the company perpetrated a fraud on the
market by way of a material misrepresentation or omission.” /d. (quoting Katyle, 637 F.3d at 473).
Under the concealed risk theory, the plaintiff alleges “that news from another source revealed the
company’s fraud.” fd Under either theory, the “ultimate loss causation inquiry .. . is the same:
whether a ‘misstatement or omission concealed something from the market that, when disclosed,
negatively affected the value of the security.’” /d. at 446 (quoting In re Vivendi, S.A. Sec. Litig.,
838 F.3d 223, 261-62 (2d Cir. 2016)). The plaintiffs use both theories here and adequately plead
loss causation.

Under the concealed risk theory, the plaintiffs allege that the disclosure of the defendants’
anticompetitive conspiracy in the factual findings of the Divestiture Decision “began apprising the
market, for the first time, that anticompetitive behavior was the true reason for the Company’s
success.” (ECF No. 86, at 36-37.) In other words, the Divestiture Decision revealed the true basis
of JELD-WEN’s profitability and that the Court would require JELD-WEN to divest itself of its
Towanda plant. Within four days, JELD-WEN’s stock dropped nearly 5%. Thus, the plaintiffs

adequately allege loss causation using the concealed risk theory of exposure.

17
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 18 of 27 PagelD# 1978

The plaintiffs also satisfactorily allege loss causation under the corrective disclosure theory
by alleging that JELD-WEN’s October 15, 2018 Liability Announcement and the announcement
of Mallard’s resignation caused a 19% drop in JELD-WEN’s stock the next day. (/d. at 37.)
Before then, the company had publicly denied liability in the Steves litigation and criticized the
lawsuit’s merits. Only after the October 15, 2018 announcements did the market finally realize
that JELD-WEN had failed to disclose the threat its anticompetitive practices posed to its financial
outlook.

Nevertheless, the defendants argue that the plaintiffs fail to sufficiently plead loss causation
for two reasons: (1) “neither corrective disclosure said anything about a price-fixing conspiracy
related to interior molded doors”; and (2) “neither corrective disclosure revealed any new facts
related to the Merger or its impact on the competitiveness of the doorskins market,” in part because
“the market knew the risk of divestiture and the financial risk of the Steves litigation long before .
.. the Divestiture Decision” and Liability Announcement. (ECF No. 78, at 31.) Both arguments
fail.

Contrary to the defendants’ argument, the Divestiture Decision does say something about
the price-fixing conspiracy related to IMDs because it provides a detailed factual recitation
confirming that JELD-WEN engaged in an anticompetitive conspiracy to inflate the price of the
primary component of IMDs—doorskins—thereby reducing competition in the IMD market. (See,
e.g., ECF No. 87-1, at 75 (“Indeed, part of JELD-WEN’s pricing plan was to kill off some of the
independent door makers that were its doorskin customers.”).) Before Judge Payne issued the
Divestiture Decision, the market knew only that a jury found for Steves and that JELD-WEN

thought the verdict would not stand. Only after Judge Payne issued the Divestiture Decision did

18
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 19 of 27 PagelD# 1979

the market finally start to realize that JELD-WEN’s protestations of innocence would not shield
them from liability.

The defendants’ attempt to analogize this case to Jn re Cree, Inc. Securities Litigation
misses the mark. No. 1:03CV00549, 2005 WL 1847004 (M.D.N.C. Aug. 2, 2005), aff'd sub nom.
Teachers’ Retirement System of La. v. Hunter, 477 F.3d 162 (4th Cir. 2007). In Cree, the plaintiffs
filed a lawsuit alleging that the defendant, Cree, engaged in fraudulent transactions with six
companies. /d. at *2. The filing of the lawsuit “precipitated the Plaintiffs[’] complained-of loss.”
id. at *12. But that “lawsuit did not disclose anything about transactions with five of the six
companies Plaintiffs . . . claim[ed] were the subjects of numerous misstatements and omissions.”
Id. More importantly, Cree had fully disclosed the transactions “in various SEC filings at the time
they were executed.” Jd. Thus, the lawsuit “disclose[d] nothing new, but merely attribute[d] an
improper purpose to the previously disclosed facts.” Id.

The court held that if investors knew or should have known that the facts alleged in a
lawsuit match facts “which were previously disclosed by the Company,” and the lawsuit merely
casts “the motives for entering into the transactions . . . in a negative light, [then] it cannot be said
that a new disclosure occurs [upon filing of the lawsuit] such that a resulting loss in share price is
caused by the transaction.” Jd. (emphasis added). Rather, the “loss is caused by the subsequent
characterization of the transaction.” Jd. In Cree, the lawsuit did not constitute a disclosure for
loss causation purposes because its characterization of the disputed transactions made “a general
averment of fraud with no specific factual allegations.” /d.; see id. at *13 (“A disclosure must
reveal new facts; a bald assertion of fraud is not sufficient.”).

Unlike the complaint in Cree, the Divestiture Decision revealed new, previously

undisclosed facts about JELD-WEN’s anticompetitive conduct and the consequences JELD-WEN

19
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 20 of 27 PagelD# 1980

would face as a result.!® The defendants argue that the Divestiture Decision merely confirmed
what the market already knew from Steves’s complaint. The market, however, knew only about
the complaint’s unproven, untested allegations. A reasonable investor could not assume the
validity of the allegations in the complaint, especially when JELD-WEN deemed them meritless.
Stated differently, a reasonable investor would wait for a full adjudication of the case to make an
investment decision. Letting the litigation play out before drawing conclusions seems eminently
reasonable and undercuts the defendants’ claim that mere allegations provide an investor with a
factual basis upon which to invest. Indeed, such an assertion suggests that investors assume, based
on the plaintiffs’ allegations alone, that the defendants will lose this lawsuit—an assumption the
defendants surely do not endorse outside of this litigation.

The Liability Announcement also disclosed new facts to the market—namely, that JELD-
WEN expected to incur a $76.5 million loss from the Steves litigation. Before then, JELD-WEN
maintained that it did not expect Steves to succeed in its lawsuit. Like the Divestiture Decision,
this new fact altered the risk calculus for investors buying and selling JELD-WEN stock.

Moreover, JELD-WEN’s characterization of the Sreves litigation and the allegations
therein stands in stark contrast to Cree’s truthful disclosure in SEC filings of the facts that
underpinned the complaint in Cree. In that case, the company did not dispute the factual
allegations in the complaint, only their characterization. Not so here. JELD-WEN consistently

disputed, and indeed still disputes, the facts alleged in Steves’s complaint. Thus, the confirmation

 

18 The jury verdict contained minimal factual findings. Thus, only after Judge Payne issued
the Divestiture Decision did the market understand the facts underpinning JELD-WEN’s antitrust
violation. Moreover, the market first learned that the Court would force JELD-WEN to divest
itself of the Towanda plant from the Divestiture Decision.

20
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 21 of 27 PagelD# 1981

of those allegations by an unbiased source—Judge Payne—constitutes a disclosure of new facts
that an investor could reasonably rely on to make investment decisions.
5. Statute of Limitations

The defendants argue that the statute of limitations bars the plaintiffs’ claims “as they relate
to the Pricing, Competitiveness, and Quality Statements—because a reasonably diligent plaintiff
would have discovered the alleged facts underlying Plaintiffs’ claims no later than February 15,
2018, the date of the Steves jury verdict and the Company’s press release disclosing it.” (ECF No.
78, at 35.)'? But “a reasonably diligent plaintiff’ would not have discovered the facts constituting
the securities fraud violation until Judge Payne issued the Divestiture Decision on October 5, 2018.

Section 1658(b) of Title 28 of the United States Code requires a plaintiff to bring a
securities fraud case “not later than the earlier of (1) 2 years after the discovery of the facts
constituting the violation; or (2) 5 years after such violation.” “‘[D]iscovery’ refers not only to a
plaintiff's actual discovery of certain facts, but also to the facts that a reasonably diligent plaintiff
would have discovered.” Merck & Co., Inc. v Reynolds, 559 U.S. 633, 644 (2010) (emphasis in
original) (quoting § 1658(b)). “[FJacts showing scienter are among those that ‘constitut[e] the
violation.” Jd. at 649. Thus, “the limitations period does not begin to run until the plaintiff. . .
discovers or a reasonably diligent plaintiff would have discovered ‘the facts constituting the
violation,” including scienter—irrespective of whether the actual plaintiff undertook a reasonably
diligent investigation.” /d. at 653 (quoting § 1658(b)).

Specifically, comparing Steves’s complaint with the jury verdict would not have allowed

a reasonably diligent plaintiff to discover the facts supporting an inference of scienter. For

 

19 The defendants do not argue that the statute of limitations bars the plaintiffs’ claims as
they relate to the defendants’ statements about the merits of the Steves litigation.

21
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 22 of 27 PagelD# 1982

example, in its complaint, Steves alleged that JELD-WEN assured DOJ in the months preceding
the Merger that “competition at the doorskins and door level would not be impaired” “because of
its long-term doorskin supply agreements with Steves and other smaller door manufacturers.”
(ECF No. 1 4 60, Civil Case No. 3:16cv545.) But the complaint did not inform the market that
JELD-WEN entered into those supply agreements specifically to “assuage the concerns of the DOJ
and the Independents about the anticompetitive effects of the proposed merger.” (ECF No. 87-1,
at 19-20.) Judge Payne’s Divestiture Decision did.

Similarly, the market could not have learned that “part of JELD-WEN’s pricing plan was
to kill off some of the independent door makers that were its doorskin customers” until Judge
Payne issued the Divestiture Decision. (/d. at 75.) The plaintiffs relied heavily on these facts
when making and defending their allegations that the defendants acted with the requisite scienter.
(See, e.g., ECF No. 73 [§ 112, 148, 268-76; ECF No. 86, at 30.)

Thus, the statute of limitations does not bar the plaintiffs’ claims because “a reasonably
diligent plaintiff? would not have discovered the facts constituting the securities fraud violation
until October 5, 2018.

B. Section 20(a)”°

To state a claim under Section 20(a), a plaintiff “must allege: (1) a predicate violation of §

10(b) and (2) control by the defendant over the primary violator.” In re Mut. Funds Inv. Litig.,

566 F.3d 111, 129-30 (4th Cir. 2009), rev’d on other grounds sub nom. Janus Cap. Grp., Inc. v.

 

20 The plaintiffs also allege Section 20(a) control person allegations against the Individual
Defendants. The Individual Defendants contest those allegations only by arguing that the plaintiffs
did not establish a primary violation under Section 10(b) and Rule 10b5. Thus, this section focuses
exclusively on the plaintiffs’ control person allegations against Onex.

22
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 23 of 27 PagelD# 1983

First Derivative Traders, 564 U.S. 135 (2011). Onex argues that the plaintiffs have established
neither element.

Onex cites JELD-WEN’s and the Individual Defendants’ brief as the basis for its claim that
the plaintiffs did not adequately allege a predicate violation of Section 10(b). Thus, for the reasons
stated above, the plaintiffs have established the first element. Accordingly, the rest of this section
addresses only whether the plaintiffs have adequately alleged that Onex controlled JELD-WEN—
the second element of a Section 20(a) claim.

A plaintiff adequately alleges the control requirement for a Section 20(a) claim by pleading
facts “showing that the controlling defendant [(1)] ‘had the power to control the general affairs of
the entity primarily liable at the time the entity violated the securities laws . . . [and (2)] had the
requisite power to directly or indirectly control or influence the specific corporate policy which
resulted in the primary liability.’” /d. at 130 (quoting /n re MicroStrategy, Inc. Sec. Litig., 115 F.
Supp. 2d 620, 661 (E.D. Va. 2000)).

Section 20(a)’s remedial nature “requires a liberal construction, in favor of finding
liability.” Latham v. Matthews, 662 F. Supp. 2d 441, 469 (D.S.C. 2009). Thus, “[i]t requires ‘only
some indirect means of discipline or influence short of actual direction to hold a “controlling
person” liable.’” /d. (quoting Sennott v. Rodman & Renshaw, 414 U.S. 926, 929 (1973)). When
deciding “whether a defendant possessed the requisite control, ‘the courts have given heavy
consideration to the power or potential power to influence and control the activities of a person, as
opposed to the actual exercise thereof.’” In re Mut. Funds, 566 F.3d at 130 (quoting Rochez Bros.,
Inc. v. Rhoades, 527 F.2d 880, 890-91 (3d Cir. 1975)).

Courts have described determining whether someone qualifies as a controlling person

under Section 20(a) as “a ‘complex factual question.’” /d. (quoting S.E.C. v. Coffey, 493 F.2d

23
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 24 of 27 PagelD# 1984

1304, 1318 (6th Cir. 1974)). Thus, courts ordinarily should not resolve the issue on a motion to
dismiss, unless a plaintiff pleads no facts “from which it can reasonably be inferred the defendant
was a control person.” Jd. (quoting Maher v. Durango Metals, Inc., 144 F.3d 1302, 1306 (10th
Cir. 1998)). Moreover, “for purposes of Section 20(a), there are no heightened pleading
requirements, particularly as to scienter or culpability; and a plaintiff need only satisfy Rule 8’s
short and plain statement requirement.” Jn re Willis Towers Watson PLC Proxy Litig., 439 F.
Supp. 3d 704, 717 (E.D. Va. 2020); see Fed. R. Civ. P. 8(a)(2) (“A pleading ... must contain...
a short and plain statement of the claim showing that the pleader is entitled to relief.”).

Onex does not contest that it had the power to control JELD-WEN’s affairs when it
allegedly violated federal securities law. (ECF No. 90, at 3.)?! Onex argues only that the complaint
did not plead facts showing that Onex “had the power to ‘control or influence [JELD-WEN’s]
specific corporate polic[ies]’ concerning the challenged statements in SEC filings, earning calls,
press releases, and conferences.” (ECF No. 76, at 9 (alterations in original).)

The plaintiffs claim to have alleged that Onex could control the challenged statements by
pleading that (1) Onex owned most of JELD-WEN’s shares; (2) two Onex “employees—Anthony
Munk and Matthew Ross—served as Jeld-Wen directors”; (3) Onex had indirect power over the
pricing decisions at issue; and (4) Munk and Ross “signed [JELD-WEN’s] Forms 10-K issued
during the Class Period containing the false and misleading statements about Jeld-Wen’s financial
success.” (ECF No. 86, at 42-43 (emphasis in original).)

In Masterson v. Commonwealth Bankshares, Inc., 2 F. Supp. 3d 824 (E.D. Va. 2014), the

court found that the plaintiffs adequately alleged control person liability when they alleged that

 

21 Onex owned 84% of JELD-WEN’s outstanding stock on an as-converted basis as of
September 24, 2016. (ECF No. 73 { 37.)

24
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 25 of 27 PagelD# 1985

individual defendants had “direct and supervisory involvement in the day to day operations of the
Company” and “the power to influence and control, and did influence and control, directly or
indirectly, the decision making of the Company, including the content and dissemination of the
various statements that plaintiffs contend are false and misleading.” /d. at 831, 833-34. The
complaint also “discusse[d] the roles that each named defendant had at” the controlled company.
Id. at 831. “Most tellingly, each and every defendant seeking dismissal signed at least two financial
statements that were purportedly fraudulent.” Jd. at 833-34 (emphasis in original). The court
ultimately concluded that those “signatures, in connection with the signatories’ membership on the
Board and various sub-committees of the Board, particularly those on the audit committee, [were]
sufficient to state control—otherwise, the signatures on such financial statements would be
meaningless.” Jd. at 834.

The plaintiffs here allege that “the Onex Defendants, as the controlling shareholder of Jeld-
Wen, were able to and did control the content of Jeld-Wen’s SEC filings, press releases, and other
public statements issued by or on behalf of Jeld-Wen during the Class Period.” (ECF No. 73 {
295.) They further allege that Onex “would have been provided with copies of the statements
made in the SEC filings at issue in this action before they were issued to the public and would
have had the ability to prevent their issuance or cause them to be corrected.” (/d.) Although not
mentioned in the complaint, two Onex employees, Munk and Ross, signed JELD-WEN’s Forms
10-K as members of JELD-WEN’s board of directors.

Like the complaint in Masterson, the complaint here alleges that Onex could and did
control the content of the contested filings. Moreover, the plaintiffs provided the Court with
contested Forms 10-K signed by two Onex employees. Hunter, 477 F.3d at 184 (“[C]orporate

liability derives from the actions of its agents.”). In Masterson, these factors, particularly the

25
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 26 of 27 PagelD# 1986

signing of purportedly misleading financial statements, supported the court’s finding that the
plaintiffs adequately alleged a Section 20(a) violation.”

Admittedly, unlike the plaintiffs in Masterson, the plaintiffs here do not discuss the role
that Onex or its agents had with JELD-WEN, other than mentioning that Onex owned a vast
majority of JELD-WEN’s outstanding stock and Munk and Ross served on JELD-WEN’s board.
But “[a]n individual’s position alone does not establish control person liability.” Jn re
Constellation Energy, 738 F. Supp. 2d at 639. Accordingly, bare-bones allegations about Onex’s
position as majority shareholder and Munk’s and Ross’s positions on JELD-WEN’s board would
not, by themselves, establish control person liability. Nevertheless, the plaintiffs here allege
control based on more than Onex’s position as majority shareholder and Munk’s and Ross’s board
membership, most importantly by highlighting Munk’s and Ross’s roles in signing two allegedly
misleading Forms 10-K. Thus, given Section 20(a)’s remedial nature and because the plaintiffs
have pled (or, in the case of the Munk and Ross allegations, produced) some facts “from which it
can be reasonably inferred the defendant was a control person,” this claim will survive the motion

to dismiss. Jn re Mut. Funds, 566 F.3d at 130 (quoting Maher, 144 F.3d at 1306).

 

22 Other courts have similarly relied on the endorsement of allegedly false or misleading
statements to support a finding that a plaintiff has adequately alleged control person liability. See
Inre Willis Towers, 439 F. Supp. 3d at 718 (finding that the plaintiff adequately pled control person
liability in part because the amended complaint alleged that the defendant, as a director of the
controlled company, signed certain SEC filings of the controlled company “that contained the false
and misleading statements at issue”); Jn re Oppenheimer Rochester Funds Grp. Sec. Litig., 838 F.
Supp. 2d 1148, 1182 (D. Colo. 2012) (explaining that the defendants’ “authority to sign or not sign
the registration statements at issue is sufficient indicia of ‘control’ over the representations and
disclosures that went out to potential investors to support ‘control person’ liability at the pleading
stage of this litigation”); Jn re Amgen Inc. Sec. Litig., 544 F. Supp. 2d 1009, 1037 (C.D. Cal. 2008)
(“[P]ersuasive authority indicates that an officer or director who has signed financial statements
containing materially false or misleading statements qualifies as a control person.”).

26
Case 3:20-cv-00112-JAG Document 103 Filed 10/26/20 Page 27 of 27 PagelD# 1987

Ill. CONCLUSION
For the foregoing reasons, the Court will deny the defendants’ motions to dismiss.

The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

we Je]
Date: 26 Orr, 2020 Talis. Gtbuertno/ eof
t Judg

Richmond, VA United States Dis

 

 

 

Zi
